original jurisdiction in these matters. NRS 34.160; NRS 34.170. Further,
                petitioner did not demonstrate an unconstitutional prior restraint of his
                First Amendment rights. NRS 34.185.
                            Petitioner has raised the same underlying issue in at least five
                other original filings in this court.   Braunstein v. Eighth Judicial Dist.
                Court, Docket No. 62546 (Order Denying Petition, March 8, 2013);
                Braunstein v. Eighth Judicial Dist. Court, Docket No. 57751 (Order
                Denying Petition, April 4, 2011); Braunstein v. Eighth Judicial Dist.
                Court, Docket No. 54122 (Order Denying Petition, August 24, 2009);
                Braunstein v. Eighth Judicial Dist. Court, Docket No. 53127 (Order
                Denying Petition, February 4, 2009); Braunstein v. State, Docket No.
                40018 (Order Denying Petition, August 22, 2002). Petitioner is cautioned
                that statutory credits may be forfeited if he files frivolous documents in a
                civil action. NRS 209.451. Repeatedly raising the same issue constitutes
                frivolous action. Accordingly, we
                            ORDER the petitions DENIED.


                                                            PiekeA uhr             C.J.
                                                    Pickering


                                                        /1,-L   ugazz_\            J.
                                                    Hardesty




SUPREME COURT
       OF
    NEVADA
                                                        2
(0)I947A
                         cc: Hon. Michael Villani, District Judge
                              Hon. Kathy A. Hardcastle, District Judge
                              Steven Samuel Braunstein
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




   SUPREME COURT
          OF
       NEVADA
                                                            3
  (0) 1947A

v'l'AMWRZERNETERAMTM I Witrill;e.,STS14, -TORIV-
                    -                  ..W.-                             II